COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-362-CV

SHARON HELVEY	APPELLANT



V.



BEN BOWEN, CARL RENNER, 						APPELLEES

MARILYN LYNCH, TONI WRIGHT, 

AND BETTY HOLMAN	





----------

FROM THE 352
ND
 DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On February 26, 2008, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a)(1), 42.3(b).
 

PER CURIAM 		



PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.  



DELIVERED:  March 20, 2008  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.